DETAILED ACTION
1.      Claims 1 - 5 of U.S. Application No. 16244476 filed on 01/10/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
A. Response to argument regarding the specifications objection.
The specifications were objected to because the title of the invention is not descriptive. The Applicant amended the title on 12/11/2020 to better escribe the claimed invention, therefore, the specification objection is withdrawn.
B. Response to argument regarding the drawings objection.
The drawings were objected to because they does not show all the features of claim 1. In particular, the drawings does not show the first MOSFET (51A) having a drain electrode (51D) provided on the high- potential base electrode (55A) without a spacer interposed therebetween.

    PNG
    media_image1.png
    767
    673
    media_image1.png
    Greyscale

any element disposed between the drain electrode (51D) and the high potential base electrode (55A). In fig. 5, an unmarked trapezoidal element (element X in the annotated fig. 5 above) is between 51D and 55A. However, the Applicant thankfully clarifies that the “spacer” in claim 1 is meant to be only element 57 and not any other element. Based on the Applicant clarification, the drawings objection is withdrawn.
C. Response to argument regarding the 35 USC 103 rejections.
The Applicant argues that Ishimaru (US 20170263516) does not specifically disclose the limitation of claim 1, “a surface area of the second heat sink is greater than a surface area of the first heat sink”.
In the non-final Office Action of 08/20/2020, the Examiner relied on the appearance of the second (negative) heat sink (119b) in fig. 19-20 in Ishimaru that is larger than the first (positive) heat sink (119a), and therefore the surface area of the second heat sink 119b is larger than the surface area of the small first heat sink 119a.
However, the Applicant persuasively argues in the paragraph before last in page 5 that other factors could affect the surface area of the two heat sinks other than their out appearance. For example, the Examiner’s rational does not account for factors such as the size and number of the holes in each heat sink, the variation in radial thickness, and so on. That being said, Ishimaru is not found to be disclosing the limitation “a surface area of the second heat sink is greater than a surface area of the first heat sink”, and therefore the 103 rejection to claim 1 is withdrawn.
Allowable Subject Matter
Claims 1 – 5 are allowed.

The limitations of claim 1, “…a surface area of the second heat sink (41B) is greater than a surface area of the first heat sink (41A)” in the combination as disclosed are neither anticipated nor obvious over the prior arts in record.
Claims 2 – 5 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6198187 to Asao et al.
Asao discloses forming the surface area of said radially inner heat sink (positive heat sink 24) is greater than the surface area of said radially outer heat sink (negative heat sink 51; see fig. 2) in order to improve the cooling.

US 20040256925 to Morrissette et al.
Morrissette discloses in paragraph [0009] that “The positive heat sink preferably has a greater surface area than the negative heat sink, exposing the rectifying diodes pressed fit within the diode openings of the positive heat sink”


US 5892676 to Hsieh
Hsieh discloses a rectifier bridges assembly for use with an automotive alternator includes a base plate conductively mounted to a ground and providing a negative heat sink, and an overlying finned positive heat sink structure having a surface area at least twice that of the base plate.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 



/AHMED ELNAKIB/           Examiner, Art Unit 2832